Citation Nr: 0021318	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  93-16 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a 
right collar bone injury.

4.  Entitlement to service connection for residuals of 
excision of a sebaceous cyst of the right forearm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied, in pertinent part, entitlement to 
service connection for shin splints, residuals of a right 
knee injury, residuals of a right collar bone injury, and 
residuals of an excised cyst of the right forearm.  

The Board notes that in a March 1998 rating decision, the RO, 
in pertinent part, determined that a 10 percent evaluation 
was warranted for traumatic bursitis of the right shoulder.  
In February 1999, the veteran filed a notice of disagreement 
as to the assigned 10 percent evaluation for traumatic 
bursitis of the right shoulder.  A statement of the case was 
issued in May 2000.  The veteran has not filed a substantive 
appeal as to that issue.  Thus, it is not before the Board 
for appellate consideration.  



FINDINGS OF FACT

1.  Competent medical evidence of shin splints incurred as a 
result of service has not been presented.  

2.  Competent medical evidence of a current identifiable or 
diagnosed disability related to a right knee injury alleged 
in service has not been presented.  

3.  Competent medical evidence of a current identifiable or 
diagnosed disability related to a right collar bone injury 
alleged in service has not been presented.  

4.  Competent medical evidence of a current identifiable or 
diagnosed disability related to excision of a sebaceous cyst 
on the right forearm incurred in service has not been 
presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for shin 
splints is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of a right collar bone injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
residuals of excision of a sebaceous cyst on the right 
forearm is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1978, the veteran's systems were 
clinically evaluated as normal with the exception of flat 
feet, scars, and tattoos.  In his August 1978 report of 
medical history, the veteran reported having an umbilical 
hernia repair in 1976 and unexplained swelling of the left 
forearm two months earlier, noted as a probable insect bite.  
A November 1983 service examination reflects no treatment, 
diagnoses, or complaints relative to shin splints, a right 
knee injury, a right collar bone injury, or a right forearm 
cyst.  A service examination dated in March 1984 reflects the 
veteran's systems were clinically evaluated as normal, with 
the exception of a tattoo.  

A June 1990 service examination report noted the veteran's 
systems as normal with the exception of a tattoo and hernia 
scar.  It was noted the veteran used tobacco products and was 
overweight.  A July 1991 clinical record notes the veteran 
complained of right arm pain.  An assessment of a possible 
pulled muscle was noted.  Service medical examination dated 
in March 1992 reflects the veteran's systems were clinically 
evaluated as normal with the exception of tattoos, scars, and 
a bump on the right forearm.  Clinical records reflect the 
veteran reported the bump on his right forearm had been 
slowly growing since 1987.  It was noted there was no pain or 
numbness in the fingers.  May 1992 clinical records reflect 
the veteran underwent surgical removal of the bump on his 
right forearm.  A report of tissue examination reflects an 
impression of soft tissue, right forearm, excision:  deep 
fibrous histiocytoma.  Additional clinical records reflect 
the veteran was treated for complaints of right shoulder 
blade pain in March 1992.  Various assessments of deltoid 
bursitis and muscular pain were noted.  

Private treatment records dated in 1982 and 1983 reflect no 
complaints, treatment, or diagnoses relevant to shin splints, 
the right knee, right clavicle, or right forearm other than 
an August 1993 notation of an old surgical scar on the right 
forearm.

Upon VA general medical examination dated in October 1992, 
the veteran reported having a sebaceous cyst excised in April 
1992.  It was noted that he had had no recurrence of the cyst 
and was totally asymptomatic.  The veteran reported 
developing pain in both lower tibias in 1981.  He reported 
being examined by a military physician and diagnosed with 
bilateral shin splints.  He reported continued pain 
bilaterally occurring about every other month.  It was noted 
he had more pain on prolonged standing and walking.  He used 
Ben-Gay as needed.  

The veteran reported injuring his right clavicle in 1986 
during military exercises.  He stated he was diagnosed with a 
severe sprain involving the right clavicle and treated on an 
outpatient basis.  He reported currently experiencing pain on 
a daily basis and taking Motrin for relief.  The veteran also 
reported injuring his right knee in 1987 during military 
exercises .  He stated that he continued to have pain in the 
right knee occurring once or twice a week and increased with 
prolonged standing or walking.  It was noted he took no 
medication.  Physical examination of the right clavicle 
revealed it to be essentially within normal limits.  
Examination of the right knee revealed mild stiffness and no 
limitation of motion.  There was no atrophy of the quadriceps 
muscles and no laxity of the joint.  Crepitations of 1+ was 
noted.  Mild tenderness on the anterior aspect of both tibias 
was noted on palpation.  X-ray examinations revealed a normal 
examination of both clavicles and both knees.  Relevant 
diagnoses of status post excision of sebaceous cyst of the 
right forearm with no recurrence, bilateral shin splints, 
status post sprain of the right clavicle, and status post 
sprain of the right knee were noted.  

In a February 1993 rating decision, the RO granted 
entitlement to service connection for residuals of a low back 
injury, bilateral degenerative changes of the elbow, bursitis 
of the right shoulder, and hemorrhoids.  

A September 1994 Persian Gulf Registry Examination noted 
diagnoses of diarrhea, joint and chest pain, and rule out 
post-traumatic stress disorder.  An October 1994 radiology 
report of the right shoulder revealed an impression of a 
normal examination with no evidence of fracture or 
dislocation.  An October 1994 radiology report of the knees 
revealed an impression of a normal examination with no 
evidence of fracture or dislocation.  It was noted there was 
no significant change since examination dated in October 
1992.  A well healed surgical scar was noted on the right 
forearm as well as full range of motion, equal strength, no 
edema, and no crepitus in the knee.  

Relevant VA treatment records dated from 1994 to 1996 reflect 
a complaint of pain in the left knee in 1996.  X-ray 
examination revealed well preserved joint spaces and 
unremarkable soft tissue and osseous structures.  X-ray 
examination of the right shoulder dated in July 1996 revealed 
unremarkable joint spaces, osseous structures, and soft 
tissues.  An August 1996 radiology report of the right 
shoulder revealed an impression of a negative right shoulder.  

Upon VA general medical examination dated in July 1996, 
relevant complaints of pain in the right shoulder and left 
knee were noted.  Relevant diagnoses of chronic bursitis of 
the right shoulder with limitation of motion and chronic 
patellar tendonitis involving the left knee with lateral 
instability were noted.  

In a March 1998 rating decision, the RO determined that a 10 
percent evaluation was warranted for the veteran's service 
connected traumatic bursitis of the right shoulder, claimed 
as joint pain and arthritis.  

Upon VA examination of the joints dated in March 2000, the 
veteran complained of pain in his right shoulder since 1987 
when he had a cyst removed from his right forearm.  He 
reported that it had become progressively worse.  He reported 
on and off pain in his right shoulder and did not know if it 
was on the upper part of the axillary area.  This pain was 
noted as present 4-5 times per month and related mostly to 
activities.  The pain was noted as severe in intensity and 
lasting from several hours to all day.  He reported feeling 
like his right arm was weak at times.  Physical examination 
revealed no obvious swelling or effusion.  There was no sign 
of muscle atrophy or wasting.  There was mild tenderness to 
deep palpation on the anterior aspect of the shoulder.  The 
examiner noted that even though the veteran reported it was 
tender, there were no signs of tenderness on palpation.  It 
was noted that x-ray examination of the right shoulder showed 
a negative right shoulder.  Diagnoses of traumatic bursitis 
of the right shoulder, dominant, not found; and right 
shoulder arthralgia were noted.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the evidence of record reflects mild tenderness 
on the anterior aspect of both tibias upon palpation in 
October 1992.  The VA examiner noted a diagnosis of bilateral 
shin splints.  Although the veteran contends that he was 
treated for shin splints during service, there is no 
indication of such in his service medical records.  
Additionally, upon service medical examination dated in March 
1992, no complaints or diagnoses related to shin splints were 
noted.  Records subsequent to October 1992 are silent for any 
complaints or diagnoses relevant to shin splints. Shin 
splints are not a disease or disability for which presumptive 
service connection may be considered.  See 38 C.F.R. 
§§ 3.307, 3.309.  Thus, the veteran has not established a 
chronic disease incurred in service or continuity of 
symptomatology.  Finally, the record is silent for any 
medical evidence of a nexus between the shin splints noted on 
the October 1992 VA examination and an incident of service.  
In the absence of such evidence, the claim is not well 
grounded and must be denied.  

In regard to the claim of entitlement to service connection 
for residuals of a right knee injury, the veteran contends 
that he injured the right knee during service although it is 
not documented in his service records.  The right knee was 
noted as mildly stiff with no limitation of motion upon VA 
examination dated in October 1992.  X-ray examination 
revealed normal knees.  A diagnosis of status post right knee 
sprain was noted.  The knees were further evaluated as normal 
upon x-ray examination in October 1994, and the record is 
silent for any subsequent diagnoses relevant to the right 
knee.  The Board recognizes that the veteran has complained 
of pain in his right knee .  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, the 
Court has limited service connection to those cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, a valid 
claim has not been presented.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The record does not reflect a 
diagnosis of an identifiable or diagnosed disability as a 
result of the alleged in-service right knee sprain.  In the 
absence of such, the claim is not well grounded and must be 
denied.  

The record is further silent for an identifiable or diagnosed 
disability as a result of a right collar bone injury.  X-ray 
examination of both clavicles in October 1992 were noted as 
normal and physical examination revealed the right clavicle 
to be essentially within normal limits.  The Board recognizes 
the veteran's complaints; however, the Court has stated that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran's 
assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, as lay witnesses are not competent to 
offer such medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence of a current identifiable or diagnosed disability 
incurred as a result an in-service incident, the veteran's 
claim is not well grounded and must be denied.  

Service medical records do reflect the excision of a cyst 
from the veteran's right forearm in 1992.  Upon VA 
examination dated in October 1992, it was noted there had 
been no recurrence of the cyst and it was asymptomatic.  A 
September 1994 Persian Gulf Registry Examination noted a well 
healed surgical scar on the right forearm.  Additional 
medical evidence of record is silent for recurrence of the 
cyst or other diagnoses relevant to the right forearm.  For 
the aforementioned reasons, in the absence of competent 
medical evidence of a current identifiable or diagnosed 
disability as a result of the in-service incident, the 
veteran's claim is not well grounded and must be denied.  



ORDER

Service connection for shin splints is denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a right collar bone 
injury is denied.

Service connection for residuals of excision of a sebaceous 
cyst of the right forearm is denied.  



		
	
	Member, Board of Veterans' Appeals



 

